DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al., US Patent Publication 2011/0260951.
Regarding independent claim 1, Hwang et al. teaches an array substrate (shown in figure 7), comprising: 
a plurality of first color sub-pixel blocks (plural of each of blue subpixels SPB of figure 7 as given in paragraphs 0058-0059), a plurality of second color sub-pixel blocks (plural of each of red subpixels SPR of figure 7 as given in paragraphs 0057-0059) and plural of each of green subpixels SPG of figure 7 as given in paragraphs 0057-0058) distributed in a plurality of repeating regions (shown repeating in each row in figure 7 where the first region includes unit pixels PXL1 and PXL2 while the second region includes unit pixels PXL3 and PXL4, and these regions are shown to repeat in figures 5-6), 
wherein each of the plurality of repeating regions comprises a plurality of block groups (figure 7 shows that each region comprises a plurality of block groups of unit pixels PXL1-PXL2 and PXL3-PXL4), each of the plurality of block groups comprises one first color sub-pixel block of the plurality of first color sub-pixel blocks, one second color sub-pixel block of the plurality of second color sub-pixel blocks, and one third color sub-pixel block of the plurality of third color sub-pixel blocks (figure 7 shows that each block group of unit pixel PXLn includes each of a blue sub-pixel SPB and a red sub-pixel SPR and a green sub-pixel SPG of the plurality of each color depicted in the figure), the plurality of block groups (each row of figure 7, second row of figure 7 used as an example) comprises a first block group (first unit pixel, with unit pixel PXL4 of figure 7 used in second row) and a second block group (second unit pixel, with unit pixel PXL3 of figure 7 used in second row), 
a shape of the first color sub-pixel block (blue sub-pixel SPB of figure 7) comprises a first protrusion (angled portion of SPB of figure 7, as shown in the marked up version of figure 7 below) and a first base edge opposite to the first protrusion (flat portion of SPB of figure 7 that is aligned with the edge of each pixel unit, as shown in the marked up version of figure 7 below), a shape of the second color sub-pixel block (red sub-pixel SPR of figure 7) comprises a second protrusion (angled portion of SPR of figure 7, as shown in the marked up version of figure 7 below) and a second base edge opposite to the second protrusion (flat portion of SPB of figure 7 that is aligned with an X-axis, as shown in the marked up version of figure 7 below), a shape of the third color sub- pixel block (green sub-pixel SPG of figure 7) comprises a third protrusion (angled portion of SPG of figure 7, as shown in the marked up version of figure 7 below) and a third base edge opposite to the third protrusion (flat portion of SPG of figure 7 that is aligned with an X-axis, as shown in the marked up version of figure 7 below), 
in each of the plurality of repeating regions (each row of figure 7, shown more generally in figures 5-6), the second base edge of the second color sub- pixel block (right edge of SPR of PXL3 of figure 7) and the third base edge of the third color sub-pixel block (left edge of SPG of PXL3 of figure 7) in the second block group (PXL3 of figure 7) are located in a first virtual line (as shown in the marked up version of figure 7 below), the second base edge of the second color sub-pixel block (right edge of SPR of PXL4 of figure 7) and the third base edge of the third color sub-pixel  (left edge of SPG of PXL4 of figure 7) block in the first block group are located in a second virtual line (as shown in the marked up version of figure 7 below), 
the first color sub-pixel block in the first block group (SPB of PXL4 of figure 7) and the first color sub-pixel block in the second block group (SPB of PXL3 of figure 7) are located between the first virtual line and the second virtual line (as shown in the marked up version of figure 7 below), the first protrusion of the first color sub-pixel block in the first block group (right side protrusion of SPB of PXL4 of figure 7) is protruded toward the second virtual line (as shown in the marked up version of figure 7 below), the first protrusion of the first color sub-pixel block in the second block group (left side protrusion of SPB of PXL3 of figure 7) is protruded toward the first virtual line  (as shown in the marked up version of figure 7 below).  

    PNG
    media_image1.png
    643
    710
    media_image1.png
    Greyscale

MARKED UP FIGURE 7
Regarding claim 2, Hwang et al. teaches the array substrate according to claim 1, wherein the plurality of block groups comprises a third block group and a fourth block group (two block group or unit pixels of the row above the row containing PXL3 and PXL4, as shown in figures 5-6), 
in each of the plurality of repeating regions (shown in figure 6), the second base edge of the second color sub- pixel block (right edge of SPR of third block group of figure 6, shown in the marked up version of figure 6 below) and the third base edge of the third color sub-pixel block (left edge of SPG of third block group of figure 6, shown in the marked up version of figure 6 below) in the third block group (labelled in the marked up version of figure 6 below) are located in the second virtual line (shown in the marked up version of figure 6 below), the second base edge of the second color sub-pixel block (right edge of SPR of fourth block group of figure 6, shown in the marked up version of figure 6 below) and the third base edge of the third color sub-pixel block (left edge of SPG of fourth block group of figure 6, shown in the marked up version of figure 6 below) in the fourth block group (labelled in the marked up version of figure 6 below) are located in a third virtual line (shown in the marked up version of figure 6 below), the third virtual line is located at a side of the second virtual line away from the 53Attorney Docket No.: BTGC-015-02US first virtual line (third virtual line shown in the marked up version of figure 6 below to be to the opposite side of second virtual line from the first virtual line), 
the first color sub-pixel block (SPB of figure 6) in the third block group (shown in the marked up version of figure 6 below) and the first color sub-pixel block (SPB of figure 6) in the fourth block group (shown in the marked up version of figure 6 below) are located between the second virtual line and the third virtual line (shown in the marked up version of figure 6 below), the first protrusion of the first color sub-pixel block in the third block group is protruded toward the second virtual line, the first protrusion of the first color sub-pixel block in the fourth block group is protruded toward the third virtual line (figure 6 shows this arrangement of each of the first color sub-pixel blocks in the third and fourth block groups with the end of SPB of the third block group facing the second virtual line and SPB of the fourth block group facing the third virtual line while figure 7 shows the specific shape of the protrusions on the ends of the SPB sub-pixel blocks that are depicted in figure 6).  

    PNG
    media_image2.png
    639
    786
    media_image2.png
    Greyscale

MARKED UP FIGURE 6
Regarding claim 3, Hwang et al. teaches the array substrate according to claim 2, wherein, the first color sub-pixel block (SPB of figure 7) of the second block group (shown in the marked up version of figure 6 above) is not overlapped with the second virtual line (shown in the marked up version of figure 6 above), 
the first color sub-pixel block (SPB of figure 7) of the fourth block group (shown in the marked up version of figure 6 above) is not overlapped with the second virtual line (shown in the marked up version of figure 6 above), the first color sub-pixel block of the second block group and the first color sub-pixel block of the fourth block group are shown in the marked up version of figure 6 above where the second virtual line is between SPB of the second and fourth block groups).  
Regarding claim 4, Hwang et al. teaches the array substrate according to claim 2, wherein, a distance between an orthographic projection of the first color sub-pixel block in the first block group on a fourth virtual line perpendicular to the first virtual line and an orthographic projection of the second color sub-pixel in the first block group on the fourth virtual line is smaller than a distance between the first color sub-pixel in the second block group and the first color sub-pixel in the fourth block group (based on the depiction of figure 6, shown marked up above to depict the particular block groups, all of the sub-pixels in a single block group has a smaller distance than those in other block groups, especially block groups as far apart as the second and fourth block groups).  
Regarding claim 5, Hwang et al. teaches the array substrate according to claim 2, wherein a shortest distance between the first color sub-pixel block of the second block group and the first color sub-pixel block of the fourth block group and a shortest distance between the second color sub-pixel block and the third color sub- pixel block in the second block group are different (based on the depiction of figure 6, shown marked up above to depict the particular block groups, all of the sub-pixels in a single block group has a smaller distance than those in other block groups, especially block groups as far apart as the second and fourth block groups).  
Regarding claim 20, Hwang et al. teaches an electronic device (figure 2 shows the flat panel display device), comprising the array substrate according to claim 1 (paragraph 0036 explains that figure 3 depicts “one pixel group of a flat panel display device” and paragraph 0055 explains that figure 7 illustrates a modification of the pixel group GPXL shown in figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US Patent Publication 2011/0260951 in view of Feng US Patent Publication 2016/0126296.
Regarding claim 6, Hwang et al. teaches the array substrate according to claim 2. Hwang et al. does not teach the array substrate wherein, within the same one of the plurality of repeating region, the second color sub-pixel block of the first block group and the second color sub-pixel block of the third block group are integrated to form a second unitary sub-pixel block; 
within two adjacent ones of the plurality of repeating regions in a direction perpendicular to the first virtual line, the two adjacent ones of the plurality of repeating 
Feng teaches the array substrate wherein, within the same one of the plurality of repeating region (figures 3-9 show the plurality of repeating regions), the second color sub-pixel block of the first block group and the second color sub-pixel block of the third block group are integrated to form a second unitary sub-pixel block (each of figures 3-10 depicts two adjacent of the same color sub-pixel blocks to all be integrated together into a unitary sub-pixel block); 
within two adjacent ones of the plurality of repeating regions in a direction perpendicular to the first virtual line (virtual line parallel to the lines depicted in figure 10 to separate the pixels), the two adjacent ones of the plurality of repeating regions comprise a first repeating region and a second repeating region sequentially arranged in the direction perpendicular to the first virtual line (figures 3-9 show that the regions repeat both horizontally and vertically); and the second color sub-pixel block of the fourth block group of the first 54Attorney Docket No.: BTGC-015-02US repeating region and the second color sub-pixel block of the second block group of the second repeating region are integrated to form a second unitary sub-pixel block (figures 3-10 show that each of the adjacent sub-pixel blocks are integrated to form a unitary sub-pixel block where the block groups can be labelled such that first and second repeating regions have block groups that are adjacent).  
paragraph 0003 of Feng).
Regarding claim 7, Feng teaches further the array substrate according to claim 6, wherein, within the same one of the plurality of repeating region, the third color sub-pixel block of the first block group and the third color sub- pixel block of the third block group are integrated to form a third unitary sub-pixel block (figures 3-10 show that each of the adjacent sub-pixel blocks are integrated to form a unitary sub-pixel block where the block groups can be labelled such that first and third are adjacent); 
the third color sub-pixel block of the fourth block group of the first repeating region and the third color sub-pixel block of the second block group of the second repeating region are integrated to form a third unitary sub-pixel block (figures 3-10 show that each of the adjacent sub-pixel blocks are integrated to form a unitary sub-pixel block where the block groups can be labelled such that second and fourth are adjacent).  
Regarding claim 8, Hwang et al. teaches the array substrate according to claim 7, wherein a distance between a vertex of the first protrusion of the first color sub-pixel block of the second block group (left edge of SPB of the second block group depicted above, that is shown to protrude in figure 7) and a vertex of the first protrusion of the first color sub-pixel block of the fourth block group (right edge of SPB of the fourth block group depicted above, that is shown to protrude in figure 7) is larger than a length of the figure 6 shows that the given distance is larger than the horizontal width of SPR, which has the same horizontal width regardless of combination) in a direction perpendicular to the first virtual line (depicted in the marked up version of figure 6 above to be shown to extend vertically, such that horizontally would be the direction perpendicular) and a length of the third unitary sub-pixel block (figure 6 shows that the given distance is larger than the horizontal width of SPG, which has the same horizontal width regardless of combination) in a direction perpendicular to the first virtual line (depicted in the marked up version of figure 6 above to be shown to extend vertically, such that horizontally would be the direction perpendicular).  
Regarding claim 10, Hwang et al. teaches the array substrate according to claim 7, the shape of the first color sub-pixel block (SPB of figure 7) comprises an oblique edge (edges shown in protrusion in figure 7 to include a slanted portion), being not parallel to the first virtual line or a direction perpendicular to the first virtual line (slanted cut out portion not parallel or perpendicular to vertical virtual line), the shape of the second color sub-pixel block (SPR of figure 7) comprises an oblique edge (edges shown in protrusion in figure 7 to include a slanted portion), being not parallel to the first virtual line or a direction perpendicular to the first virtual line (slanted cut out portion not parallel or perpendicular to vertical virtual line), the shape of the third color sub-pixel block (SPG of figure 7) comprises an oblique edge (edges shown in protrusion in figure 7 to include a slanted portion), being not parallel to the first virtual line or a direction perpendicular to the first virtual line (slanted cut out portion not parallel or perpendicular to vertical virtual line), 
figure 7 shows that the oblique or slant end of the protrusions each of the sub-pixel blocks are parallel to each other).  
Regarding claim 11, Hwang et al. teaches the array substrate according to claim 7, wherein, a shape of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block comprises a parallel edge group, the parallel edge group comprises two parallel edges, which are both approximately parallel to a direction perpendicular to the first virtual line, and the two parallel edges have different lengths (figure 7 shows that each of SPR and SPG have two parallel horizontal edges of different lengths from each other).  
Regarding claim 16, Hwang et al. teaches the array substrate according to claim 1 and in the polygon of a unitary sub- pixel block, an area of a first portion located at a first side of the line connecting the two vertexes is different from an area of a second portion located at a second side of the line connection the two vertexes (figure 7 shows a unitary sub-pixel block of SPB of the two pixels in the bottom row with an odd polygon shape with vertexes such that a line can be drawn between vertexes to divide the sub-pixel block unevenly).  
Hwang et al. does not teach the array substrate wherein, two adjacent ones of the plurality of second color sub-pixel blocks are integrated into a second unitary sub-
the shape of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block comprises a polygon, the polygon comprises two vertexes which have the largest distance in the second direction, and a line connecting the two vertexes is approximately parallel to a direction perpendicular to the first virtual line, 
in the polygon of at least one of the second unitary sub-pixel block and the third unitary sub- pixel block, an area of a first portion located at a first side of the line connecting the two vertexes is different from an area of a second portion located at a second side of the line connection the two vertexes.  
Feng teaches the array substrate wherein, two adjacent ones of the plurality of second color sub-pixel blocks are integrated into a second unitary sub-pixel block, and two adjacent ones of the plurality of third color sub-pixel blocks are integrated into a third unitary sub-pixel block (each of figures 3-10 depicts two adjacent of the same color sub-pixel blocks to all be integrated together into a unitary sub-pixel block), 
the shape of at least one of the second unitary sub-pixel block and the third unitary sub-pixel block comprises a polygon (each of figures 3-10 depicts the unitary sub-pixel blocks to each be a polygon of a rectangle), the polygon comprises two vertexes which have the largest distance in the second direction (y direction in each of figures 3-6 and first direction in figure 10 and x direction in each of figures 7-9), and a line connecting the two vertexes is approximately parallel to a direction perpendicular to the first virtual line (virtual line parallel to the lines depicted in figure 10 to separate the pixels), 
each of figures 3-10 shows that the polygon contains vertexes that can be connected to divide the sub-pixel block).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pixel layout taught by Feng into the system of Hwang et al. The rationale to combine would be to avoid disadvantages of vision crosstalk, obvious Moire effect, and aggregation of zigzag problems of slant lines (paragraph 0003 of Feng).
Regarding claim 17, Hwang et al. teaches the array substrate according to claim 16, wherein, a width of the first portion in a direction perpendicular to the first virtual line is different from a width of the second portion in the direction perpendicular to the first virtual line (figure 7 shows that the polygon can be divided according to the vertexes to cause different widths in the horizontal direction, opposite the vertical virtual line, as depicted in figure 7 marked up further below).  

    PNG
    media_image3.png
    499
    688
    media_image3.png
    Greyscale

FURTHER MARKED UP FIGURE 7
Regarding claim 18, Hwang et al. teaches the array substrate according to claim 1, further comprising: 
a first color pixel electrode (electrodes described in paragraph 0031 that pertain to first color emission), 
a first pixel defining layer, provided on the first color pixel electrode and comprising a first opening exposing a portion of the first color pixel electrode (paragraph 0032 describes how pixels are defined and include openings that exposing the electrode used to create a display area displayed by light), 
a first color light-emitting layer (blue light emitting layer described in paragraph 0031), provided on the first pixel defining layer and contacting the portion of the first to create a display area displayed by light as given in paragraphs 0031-0032); 
a second color pixel electrode (electrodes described in paragraph 0031 that pertain to second color emission), 
a second pixel defining layer, provided on the second color pixel electrode and comprising a second opening exposing a portion of the second color pixel electrode  (paragraph 0032 describes how pixels are defined and include openings that exposing the electrode used to create a display area displayed by light), 
a second color light-emitting layer (red light emitting layer described in paragraph 0031), provided on the second pixel defining layer and contacting the portion of the second color pixel electrode as exposed by the second opening (to create a display area displayed by light as given in paragraphs 0031-0032); 
a third color pixel electrode (electrodes described in paragraph 0031 that pertain to third color emission), 
a third pixel defining layer, provided on the third color pixel electrode and comprising a third opening exposing a portion of the third color pixel electrode  (paragraph 0032 describes how pixels are defined and include openings that exposing the electrode used to create a display area displayed by light), 
a third color light-emitting layer (green light emitting layer described in paragraph 0031), provided on the third pixel defining layer and contacting the portion of the third color pixel electrode as exposed by the third opening (to create a display area displayed by light as given in paragraphs 0031-0032), 
paragraph 0032 explains how the openings are used to define the column and row aligning of the subpixels to define a shape and size thereof); 
Hwang et al. does not teach the array substrate
wherein, two adjacent ones of the plurality of second color sub-pixel blocks are integrated into a second unitary sub-pixel block, and two adjacent ones of the plurality of third color sub- pixel blocks are integrated into a third unitary sub-pixel block, 
two second color pixel electrodes of the two adjacent ones of the plurality of second color sub-pixel blocks integrated into the second unitary sub-pixel block are integrated as one second unitary pixel electrode, two third color pixel electrodes of the two adjacent ones of the plurality of third color sub-pixel blocks integrated into the third unitary sub-pixel block are as one third unitary pixel electrode.  
Feng teaches the array substrate
wherein, two adjacent ones of the plurality of second color sub-pixel blocks are integrated into a second unitary sub-pixel block, and two adjacent ones of the plurality of third color sub- pixel blocks are integrated into a third unitary sub-pixel block (each of figures 3-10 depicts two adjacent of the same color sub-pixel blocks to all be integrated together into a unitary sub-pixel block), 
two second color pixel electrodes of the two adjacent ones of the plurality of second color sub-pixel blocks integrated into the second unitary sub-pixel block are integrated as one second unitary pixel electrode, two third color pixel electrodes of the two adjacent ones of the plurality of third color sub-pixel blocks integrated into the third paragraph 0082 explains how the subpixels are integrated to be shared by pixels, such that production costs are decreased,, meaning that pixel electrodes are also shared).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pixel layout taught by Feng into the system of Hwang et al. The rationale to combine would be to avoid disadvantages of vision crosstalk, obvious Moire effect, and aggregation of zigzag problems of slant lines (paragraph 0003 of Feng).
Regarding claim 19, Hwang et al. teaches the array substrate according to claim 18, wherein, the plurality of block groups comprises a third block group and a fourth block group (depicted in marked up version of figure 6 above), 
in each of the plurality of repeating regions (shown in figure 6), the second base edge of the second color sub- pixel block (right edge of SPR of third block group of figure 6, shown in the marked up version of figure 6 above) and the third base edge of the third color sub-pixel block (left edge of SPG of third block group of figure 6, shown in the marked up version of figure 6 above) in the third block group (labelled in the marked up version of figure 6 above) are located in the second virtual line (shown in the marked up version of figure 6 above), the second base edge of the second color sub-pixel block (right edge of SPR of fourth block group of figure 6, shown in the marked up version of figure 6 above) and the third base edge of the third color sub-pixel block (left edge of SPG of fourth block group of figure 6, shown in the marked up version of figure 6 above) in the fourth block group (labelled in the marked up version of figure 6 above) are located in a third virtual line (shown in the marked up version of figure 6 above), the third virtual line shown in the marked up version of figure 6 above to be to the opposite side of second virtual line from the first virtual line), 
the first color sub-pixel block (SPB of figure 6) in the third block group (shown in the marked up version of figure 6 above) and the first color sub-pixel block (SPB of figure 6) in the fourth block group (shown in the marked up version of figure 6 above) are located between the second virtual line and the third virtual line (shown in the marked up version of figure 6 above), the first protrusion of the first color sub-pixel block in the third block group is protruded toward the second virtual line, the first protrusion of the first color sub-pixel block in the fourth block group is protruded toward the third virtual line (figure 6 shows this arrangement of each of the first color sub-pixel blocks in the third and fourth block groups with the end of SPB of the third block group facing the second virtual line and SPB of the fourth block group facing the third virtual line while figure 7 shows the specific shape of the protrusions on the ends of the SPB sub-pixel blocks that are depicted in figure 6),
the first color light-emitting layer in the second block group and the first color light-emitting layer in the fourth block group are integrated as one first color light-emitting layer (paragraph 0031 describes a single color light-emitting layer for each color such that all of the groups of the same color share the color light-emitting layer regardless of block group), and the first color pixel electrode of the first color sub-pixel block in the third block group and the first color pixel electrode of the first color-pixel block in the fourth block group are two independent first color pixel electrodes (figure 6 shows that certain iterations of SPB are separated physically, rendering it obvious to use different pixel electrodes). 
Allowable Subject Matter
Claims 9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, taken alone or in combination, teach the particulars claimed in each of the objected claims.
Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive. Applicant contends that Hwang fails to disclose the layout described in claim 1. The examiner disagrees. As shown in the below marked up version of figure 7, the right edge of SPR of PXL3 and left edge of SPG of PXL3 are located along or aligned with the first virtual line and the right edge of SPR of PXL4 and left edge of SPG of PXL4 are located along or aligned with the second virtual line. The phrase “located in a…line” has been interpreted to be located along the same line, or parallel, which is shown in the figure below. Hwang also teaches the first color sub-pixel block in the first block group (SPB of PXL4 of figure 7) and the first color sub-pixel block in the second block group (SPB of PXL3 of figure 7) are located between the first virtual line and the second virtual line (as shown in the marked up version of figure 7 below), the first protrusion of the first color sub-pixel block in the first block group (right side protrusion of SPB of PXL4 of figure 7) is protruded toward the second virtual line (as shown in the marked up version of figure 7 below), the first protrusion of the first color sub-pixel block in the second block group (left side protrusion of SPB of PXL3 of figure 7) is protruded toward the first virtual line  (as shown in the marked up version of figure 7 below).

    PNG
    media_image1.png
    643
    710
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627